department of the treasury internal_revenue_service washington d c uil-6501 number release date cc intl br wta-n-103281-99 date memorandum for n gray joyner case manager group op in d c ex hq from subject w edward williams senior technical reviewer branch international cc intl br consent to extend the time to assess tax review of restricted language legend enterprise a group b firm c article d article e article f article g article h article i article j article k article l article m articlen article o article p article q article r business person r business s business t type u income type v income wta-n-103281-99 type w income type x income type y income type z income_tax aa year year year year year year event this responds to your memorandum dated date requesting our review of the language of a draft form_872 consent to extend the time to extend tax for the years ending year and year attached to your memorandum we have the following comments concerning the currency gains issue in your memorandum you state that your intent is to extend the statute_of_limitations on all group b who have not previously revoked their power_of_attorney with firm c on their income_tax reportable under article d and article e of the year and year closing agreements for tax years ending year and year in the form_872 the types of income covered are described as the amount of any federal_income_tax which is determined in article d or article f of the closing_agreement dated year between the individual taxpayers who are enterprise a and the commissioner of internal revenue and in article d or article e of the closing_agreement dated year between the corporate taxpayers who are enterprise a and the commissioner of internal revenue including business person rs who elect not to report their tax in accordance with the closing agreements dated year and year background wta-n-103281-99 the year and year closing agreements determine the u s income_tax liabilities imposed on enterprise a income or loss for individual business person rs and corporate business person rs respectively the term enterprise b income or loss is defined identically in the closing agreements as the business s profits and losses and the investment_income derived by a business person r from his business s business t and investment activities at enterprise a enterprise a income or loss consists of type u income and type v income the term type u income is also defined identically in the year and year closing agreements as including a type w income b type x income c type y income and d type z income as to u s individual business person rs the year closing_agreement provides for two levels of tax on enterprise a income or loss that is type u income the first level of tax is at the corporate rate under sec_11 article g this tax is reported on a composite income_tax return that enterprise a files on behalf of all u s individual business person rs the second level of tax article h is the consequence of the requirement that a business person r include on his her individual_income_tax_return the distributable_amount as defined in article i whether or not this amount is actually distributed the distributable_amount is type u income plus type v income less i the sec_162 deductions allowed in determining the corporate level taxable_income ii the amount of the first level corporate tax paid and iii the amount of foreign tax deemed paid_or_accrued under article j and increased if the taxpayer elects to claim a credit for the deemed paid_or_accrued foreign tax by the amount of any creditable_foreign_tax while the reporting of this income is deferred until the year following the close of a enterprise a syndicate generally the fourth year article k requires enterprise a to pay an annual advance tax on behalf of the business person rs which they may claim as a credit on their fourth year tax_liability pursuant to the year closing_agreement non-u s individual business person r agree that they are engaged in a u s trade_or_business through a permanent_establishment and that their type u income is u s source income attributable to the permanent_establishment under article l the type u income of a non-u s individual business person r is subject_to the u s tax imposed by sec_11 of the code under article m a non-u s business person r is also subject_to u s tax under sec_871 of the code on any u s source investment wta-n-103281-99 income that is enterprise a income and is not type u income enterprise a includes on its annual composite form_1120 the taxes imposed under article l and article m as to eligible corporate business person rs pursuant to the year closing_agreement non-u s corporate business person rs concede that they are engaged in a u s trade_or_business through a permanent_establishment and that their type u income is from u s sources and connected to the permanent_establishment article m this income type u income is subject_to u s tax under sec_11 with the exception that the small-company exceptions in sec_501 and sec_831 do not apply article l further non-u s corporate business person rs are subject_to u s tax on u s source investment_income that is enterprise a income but not type u income pursuant to sec_881 and any_tax treaty under which the corporate business person r is entitled to benefits article o as to u s corporate business person rs each is subject_to tax under sec_11 on taxable type u income article m each u s corporate business person r is also subject_to sec_11 tax on its type v income distributable_amount in the year subsequent to the year in which a event distribution year article n article o requires enterprise a to pay an annual advance tax on behalf of u s corporate business person rs which they may claim as a credit against the tax imposed under article n in summary the following liabilities of u s and non-u s individual business person rs are reported annually by enterprise a on a composite form_1120 year closing_agreement article g - the first level corporate rate tax on u s individual business person r article l - the corporate rate tax imposed on the type u income of non-u s individual business person rs article p - the tax imposed under sec_871 on the u s source enterprise a investment_income of non-u s business person rs year closing_agreement article l - the corporate rate tax on type u income of non-u s corporate business person rs article o- the sec_881 tax imposed on enterprise a u s source investment_income of non-u s business person rs discussion wta-n-103281-99 it is the liabilities reported on the composite return filed by enterprise a on behalf of business person rs as well as the tax imposed by article e of the year closing_agreement on a u s corporate business person r’s type u income that are covered by the proposed consent where a rule_of taxation is provided in the year or year closing agreements this rule is applied by the commissioner where a rule is not provided the code and applicable income_tax conventions apply further the enterprise a closing agreements do not determine liability for tax on income that is not enterprise a income or loss article p of the year closing_agreement includes the following in any case where this closing_agreement does not provide a rule_of taxation business person rs shall be taxable under the general provisions of the code and any applicable income_tax convention similarly article q of the year closing_agreement includes the following eligible corporate business person rs shall be taxable as corporations on business s and investment_income derived from their business t business carried on at enterprise a the non-enterprise a income or loss if any of an eligible corporate business person r shall be taxable under the general provisions of the code and any applicable income_tax convention and not under the terms of this closing_agreement we are aware that the question of whether enterprise a has currency gains or losses on any transactions is pending in another branch in this office it is our view that if it is determined that there are currency gains or losses such gains or losses will be taxable pursuant to the closing agreements if the income is enterprise a income as this term is defined in the closing agreements if on the other hand such gains or losses are determined not to be enterprise a income they will be subject_to the rules of taxation under the code the consent will be signed by a person designated in limited powers of attorney given by each business person r to firm c and the powers given by individual business person rs authorize the attorney to represent an business person r only as to the following tax matters federal income taxes due pursuant to articles article d and article e of the closing_agreement between enterprise a and the i r s dated year and all tax aa due by enterprise a wta-n-103281-99 accordingly if currency gains or income is not enterprise a income and subject_to tax under the closing agreements the consent will not extend the period to assess any_tax deficiency attributable to such income it is our view that it would be necessary to obtain additional consents from each of the business person rs to protect the statute as to these matters finally the entire consent is not correct grammatically as each phrase that is added ends with a period rather than a comma or semicolon and paragraph uses the term tax twice once before addition and once after part of this problem stems from attempting to insert the taxpayers affected and the tax_liabilities covered into the printed form we recommend that instead of attempting to insert this information into the printed form the consent be typed out using the language from the form the consent will be equally binding whether using a printed form or whether typing the entire consent using the language from the form if you have any further questions please call michael danilack associate chief_counsel international by ____________________ w edward williams senior technical reviewer branch international
